                           Case 21-13797-SMG       Doc 242     Filed 07/02/21      Page 1 of 2




         ORDERED in the Southern District of Florida on July 1, 2021.



                                                              Scott M. Grossman, Judge
_____________________________________________________________________________
                                           United States Bankruptcy Court


                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                       FORT LAUDERDALE DIVISION

          In re:                                                        Chapter 11 Cases

          LIBERTY POWER HOLDINGS, LLC,                                  Case No. 21-13797-SMG
          LPT, LLC,                                                     Case No. 21-15537-SMG
          LIBERTY POWER MARYLAND, LLC,                                  Case No. 21-15539-SMG
          LIBERTY POWER DISTRICT OF                                     Case No. 21-15540-SMG
          COLUMBIA, LLC,
                                                           (Jointly administered 21-13797-SMG)
                Debtors.
          ____________________________________/
         AGREED ORDER CONTINUING HEARING ON ASSIGNEE’S MOTION TO EXTEND
          TIME TO FILE NOTICE OF APPEAL PURSUANT TO BANKRUPTCY RULE 8002,
                AND REQUEST TO DEEM NOTICE OF APPEAL TIMELY FILED
                    THIS MATTER came before the Court for hearing on June 30, 2021 at 1:30 pm upon

         Motion to Extend Time to File Notice of Appeal Pursuant to Bankruptcy Rule 8002, and Request

         to Deem Notice of Appeal Timely Filed (the “Motion”) (ECF No. 116) filed by Philip J. Von Kahle,

         as Assignee (the “Assignee”) in the Assignment for the Benefit of Creditors of Liberty Power

         Corp., LLC (“LPC”) and the Responses filed by the Debtors and Boston Energy Trading and

         Marketing, LLC (ECF Nos. 175, 176) (the “Responses”). The Court, having been advised that the

         parties have agreed to the relief set forth below, and otherwise based on the record, it is:


         00672731.DOCX 3
                  Case 21-13797-SMG              Doc 242       Filed 07/02/21         Page 2 of 2
                                                                                   Case No. 21-13797-BKC-SMG


           ORDERED:

           1.     The hearing on the Motion and Responses is continued to July 28, 2021 at 2:30 p.m.

           2.     Furthermore, per agreement by the parties, the deadlines for all parties under Fed. R.

Bankr. P. 8009 are ABATED for 30 days from the entry of this Order.

           3.     Although the Court will conduct the hearing in person, at the U.S. Courthouse, 299

E. Broward Blvd., Courtroom 308, Ft. Lauderdale, FL 33301, any interested party may choose to

attend the hearing remotely using the services of Zoom Video Communications, Inc. (“Zoom”),

which permits remote participation by video or by telephone. To participate in the hearing

remotely via Zoom (whether by video or by telephone), you must register in advance no later

than 3:00 p.m., one business day before the date of the hearing. To register, click on or manually

enter the following registration link in a browser:

 https://www.zoomgov.com/meeting/register/vJIsceqsqzMtG7hezfpqRtlAFR1SzvHObJU
All participants (whether attending in person or remotely) must observe the formalities of the
courtroom, exercise civility, and otherwise conduct themselves in a manner consistent with the
dignity of the Court. This includes appropriate courtroom attire for those participants appearing in
person or by video.
           4. The Court shall retain jurisdiction over any matter or dispute arising from or relating

to the implementation of this Order.

                                                        ###
Submitted by:
Jeffrey P. Bast, Esq.
jbast@bastamron.com
Bast Amron LLP
1 SE 3rd Ave., Suite 1400
Miami, FL 33131
Tel: 305-379-7904
Fax: 305-379-7905

Attorney Bast is directed to serve a copy of this Order on interested parties and file a certificate of service of same
with the Court.




00672731.DOCX 3
